DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8 have been considered but are moot in view of new grounds of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “proximity to an artery” in line 7.  It is not clear what is being meant by this.  Applicant has not expressly recited the term “proximity” in the spec.  This is a relative term which renders the claim indefinite since the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This lack of definiteness for the term makes the limitation “proximate to artery” since it is not understood where the primary emitter is being extended to.  Examiner interprets that it an electrode in the rectal region is proximate to an artery, for e.g. rectal artery as in Fig 9. 
Claims 2-5, 8 encompass the limitation and are rejected for same reasons as above.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Utley [US 20110257646 A1]  in view of Edwards [US 6077257 A].
As per claim 1, Utley teaches a device for treating swollen vascular structures in a body canal (Utley Fig 4) characterized in that it comprises at least a tubular element (Utley Fig 4 item 42) adapted to be inserted into body canal (Utley ¶0016, ¶0052, ¶0071)
 comprising at least an ultrasound probe (Utley Fig 4, ¶0105 “The barrel 42 or introducer 46 can also carry an ultrasound transducer 74”) aligned with at least a surgical arrangement (Utley Fig 4, item 74 aligned with an energy applicator 66.  These are surgical instruments, for e.g. see ¶0076), 
wherein the ultrasound probe is fixed at the tubular element (Utley Fig 4, ¶0105 “The barrel 42 or introducer 46 can also carry an ultrasound transducer 74”).
Utley does not expressly teach comprising a primary RF emitter adapted to extend a dissimilar length from the surgical arrangement than a secondary RF emitter is adapted to extend from the surgical arrangement; wherein, the primary RF emitter is configured to extend in proximity to an artery with a hemorrhoidal region, and the secondary RF emitter is configured to extend to a connective tissue of the hemorrhoidal region.
Edwards in a related field of treatment disorders in the area of the rectum and colon, including hemorrhoids teaches a primary RF emitter adapted to extend a dissimilar length from the surgical arrangement than a secondary RF emitter is adapted to extend from the surgical arrangement (Edwards Fig 3 first set of electrodes for internal and second set for external.  They are shown at dissimilar lengths because they treat hemorrhoids at different distances from the surgical instrument); 
wherein, the primary RF emitter is configured to extend in proximity to an artery with a hemorrhoidal region (In view of applicant background, spec. ¶0004, ¶0007, Edwards Fig 3 first set of electrodes for internal hemorrhoid is inherently in proximity to rectal artery. See also Fig 9 of applicant psec. which shows location of artery 1 in a human being), and the secondary RF emitter is configured to extend to a connective tissue of the hemorrhoidal region (In view of applicant background, spec. ¶0004, external hemorrhoid occurs because of deterioration of connecting tissue.  The electrodes shown in Edwards Fig 3 for treatment of external hemorrhoids are therefore inherently extending to connective tissue).
Utley mentions external and internal hemorrhoids but does not elaborate on how they are targeted specifically.  Before the effective filing date of the claimed invention it would have been obvious to a person or ordinary skill in the art to modify apparatus in Utley by integrating catheter and electrode mechanism as in Edwards.  The motivation would be to  simultaneously treat external and internal hemorrhoids using same ablation apparatus (Edwards Col 1 lines 50-60, Col 5 lines 15-25).
As per claim 2, Utley in view of Edwards further teaches at a least a base (Utley Fig 4 item 40) comprising a trigger element (Utley Fig 4 item 68, ¶0075 “A trigger or other push-pull lever 68 on the hand grip 40 is coupled through the barrel 42 to the energy applicators 66”) , wherein the base comprises a connection member geometrically adapted to receive the tubular element (Utley Fig 4, arrangement for the coupling /connection of the tubular barrel to hand grip inherently requires some connections or coupling mechanism or “geometric adaptation” as claimed  This can be visualized in Figs 18-20).
As per claim 3Utley in view of Edwards further a lever mechanism associated with the trigger element (Utley Fig 20 item 226, ¶0133).
As per claim 4, Utley in view of Edwards further that the tubular element comprises at least a regulation mechanism associated with the surgical arrangement (Utley Fig 4 ¶0075 “A trigger or other push-pull lever 68 on the hand grip 40 is coupled through the barrel 42 to the energy applicators 66. The lever 68 controls movement of the energy applicators 66 …”, implies connection and regular mechanism on the barrel as shown in Fig 20. Items 222, 224, 214, 246 etc...).
As per claim 5, Utley in view of Edwards further that the lever mechanism is connected to the regulation mechanism by means of at least a linkage element (Utley Fig 20 item 226).


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Utley in view of Edwards as applied to claim 1 above and further in view of Harada [US 4926380 A], and further in view of Bor [“Role of ultrasound in colorectal diseases”, World J Gastroenterol 2016 November 21; 22(43): 9477-9487].
As per claim 8,  Utley in view of Edwards further teaches a system for treating swollen vascular structures in a body canal characterized in that it comprises: a. a device  for treating swollen vascular structures in a body canal as defined in claim 1 (see claim 1 rejection above); b. atleast a RF source (Utley Fig 3 item 50); and c. atleast an ultrasound device (Utley ¶0105-¶0106 “n ultrasound transducer 74 adjacent the distal end 44. The physician can then observe the anorectal echo as a real time image…he ultrasonic probe assesses the targeted tissue morphology before insertion of the device 36 and images ”, implies US device is inherently required); wherein, - the device is connected with the RF source, by plug connectors (Utley Fig 3 item 54), - the RF source provides the RF to the primary RF emitter and to the secondary RF emitter of the surgical arrangement (Utley ¶0078); and - the ultrasound device provides the ultrasound signal to the ultrasound probe (Inherent for producing US images). 
Utley in view of Edwards does not expressly teach the device is connected with the ultrasound device by plug connector.
Harada teaches the device is connected with the ultrasound device by plug connector (Harada Fig 1 Col3 lines 10-15 “Connector 11a of junction unit 11 is provided with plural connecting sockets which are connected to the connecting plugs of connector 3a”).
 Before the effective filing date of the claimed invention it would have been obvious to a person or ordinary skill in the art to modify apparatus in Utley in view of Edwards  by integrating plug connector for US.  The motivation would be to provide signal communication to and from the US processing components so that the raw data can be processed and viewed.
Utley in view of Edwards and Harada does not expressly teach to processing to determine pulsation of an artery (1) and to verify if the artery (1) is closed or open.
Bor in a related field teaches  processing to determine pulsation of an artery and to verify if the artery  is closed or open (“Bor page 9482 LHS “Significant arterial stenosis could be identified by pulse Doppler scanning …Absence of arterial flow in the wall of the ischemic colon on the initial color Doppler sonography is a good prognostic sign of an unfavorable outcome.” In view of applicant ¶0062, pulsation is detected if blood flow is present).
Before the effective filing date of the claimed invention it would have been obvious to a person or ordinary skill in the art to modify apparatus in Utley in view of Edwards and Harada  by integrating doppler analysis as in Bor.  Th motivation would be to use low cost device for detecting numerous colorectal diseases including ischemic colitis (Bor conclusion).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793